Citation Nr: 1624439	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-27 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disability to include colitis.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2014, the Veteran testified before the undersigned at a personal hearing via video conference from the RO.  In February 2015, the Board remanded this case.


FINDINGS OF FACT

1.  The Veteran's current GI disability, chronic ulcerative proctocolitis, with progression to stage 1 polyp adenocarcinoma, post-surgery, was not manifest during service or within one year of service and is not otherwise attributable to service.  

2.  The Veteran's current hearing loss disability of the left ear and hearing impairment in the right ear were not manifest during service or within one year of service and are not otherwise attributable to service.  


CONCLUSIONS OF LAW

1.  A GI disability, chronic ulcerative proctocolitis, with progression to stage 1 polyp adenocarcinoma, post-surgery, was not incurred in or aggravated by service and adenocarcinoma may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).  

2.  Bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in an April 2011 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, malignant tumors and sensorineural hearing loss, will be presumed to have been incurred in or aggravated by service if manifested to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



GI Disability

The STRs revealed that the Veteran was seen in May 1970 for diarrhea and nausea due to viral gastroenteritis.  In August 1970, the Veteran was treated for stomach pains in conjunction with an upset stomach.  He was treated with Maalox, Simethicone and Donnatal.  In November 1970, it was noted that the Veteran was taking Chloroquine and Primaquine antimalarial tablets on a weekly basis.  On his November 1970 separation examination, the Veteran's GI system was normal.  

Post-service, the Veteran was not treated until 1981.  At that time, he had rectal bleeding and a past history of colonic diverticula.  He was diagnosed as having ulcerative proctitis and was referred for a colonoscopy.  In January 1982, the Veteran was seen for new-onset nonspecific proctitis with bleeding and diarrhea.  He was referred for a colonoscopy to rule out chronic inflammatory bowel disease (IBD).  The colonoscopy/biopsy was performed and revealed ulcerative proctitis in the lower rectum.  He was diagnosed as having chronic inflammatory bowel disease suggestive of chronic ulcerative colitis.  The pathology report of the biopsies of showed mild to moderate chronic inflammation supporting a diagnosis of IBD without any significant epithelial atypia.  Thereafter, the Veteran continued to receive treatment.  The Veteran underwent a colonoscopy in November 1991 which showed mild to moderate inflammation and fibrosis consistent with IBD.  In 1997, he underwent incision and drainage of a rectal abscess.  Another colonoscopy in November 1999 indicated chronic inflammation of the entire colon and rectum with polypectomy in the rectum showing a tubular adenoma and cecal biopsy showing chronic inflammation.  A 2001 colonoscopy showed inflammation from anal verge to proximal sigmoid colon without polyp, and mild hemorrhoid disease.  A 2003 colonoscopy showed chronic inflammation of the ileum and sigmoid colon biopsy indicating tubulovillous adenoma with severe dysplasia diagnosed as superficially invasive grade one adenocarcinoma arising in a tubulovillous adenoma with high grade dysplasia.  In January 2004, the Veteran underwent a total proctocolectomy.  The pathology report indicated IBD consistent with chronic ulcerative colitis.  The next month, the Veteran had a loop ileostomy closure with partial resection of the ostomy.  In 2006, the Veteran was noted to have 3-7 bowel movements per day.  In March 2009, it was noted that the Veteran had good bowel function with no development of symptoms of ulcerative colitis.  A February 2010 endoscopic examination indicated that the Veteran was surgically healed.  

In May 2015, the Veteran was afforded a VA examination.  The examiner reviewed the record and the Veteran's history.  The examiner stated that ulcerative colitis is an IBD, characteristically involving only the large bowel.  The examiner noted that evidence suggests it is an immunologically mediated condition, but the exact etiology is unknown.  Abdominal pain, diarrhea, and bloody bowel movements are the hallmark of the disease.  Colon cancer is the major long-term complication of ulcerative colitis.  The risk of colon cancer begins after ulcerative colitis has been present for 8 to 10 years and increases by 1 to 2 percent for every year that the disease is present.  Inflammatory conditions of the eye and joints, and osteoporosis are also seen and secondary complications of the disease.  The examiner indicated that the STRs do not indicate a pre-existing colon condition that was present prior to service.  The STRs do show several occasions of treatment for GI symptoms, both nonspecific in nature, and do not include the typical blood and diarrhea history typically seen with IBD, and therefore does not support an in-service diagnosis of IBD including ulcerative colitis.  The examiner stated that the inservice symptoms are not specific to IBD or ulcerative colitis.  Post-service records dated in December 1981 indicate a new onset of bloody diarrhea with finding of non-specific proctitis and diagnosis was confirmed at colonoscopy with biopsy in January 1982.  This ulcerative colitis diagnosis was not made within the first year after military separation and there is no evidence of an ongoing diagnosis or treatment of a lower GI condition from military separation until that time.  

The Veteran had reported that he was forced into taking malaria pills every week, that made him suffer from diarrhea, for over a year while in Vietnam, which the Veteran believed eventually resulted in colitis.  The Veteran testified that he experienced inservice diarrheal symptoms after taking antimalarial medication, post military diarrhea with bleeding starting after the Veteran was married in 1974, and also indicated that his doctors told him they did not know the etiology or cause of his colitis.  The examiner stated that if the colitis condition and symptoms started in around 1974 or afterward, this did not support an onset while in the military or within the first year after military separation.  Also, the Veteran's statements do not seem to support an etiological attribution for causation related to his military service.  Again, the etiological causation of the IBD condition and ulcerative colitis is unknown. Studies on antimalarial medications Chloroquine and Primaquine do indicate side effects of these antimalarial drugs to include nausea, vomiting, diarrhea, abdominal pain and cramping of unknown frequency, but do not suggest IBD/ulcerative colitis is caused or is etiologically related to the utilization of these medications for antimalarial prophylaxis and, therefore unlikely to be the cause of IBD/ulcerative colitis. The examiner noted that while this Veteran also had Agent Orange exposure, there is inadequate or insufficient evidence to determine a causative association between IBD, including ulcerative colitis, and Agent Orange herbicide exposure, making it unlikely that an Agent Orange herbicide environmental exposure during military service resulted in the development of the IBD/ulcerative colitis.  The examiner noted that March 2012 VA documents indicated that the Veteran had been diagnosed with a heart condition, but since the GI condition preceded the heart condition, and since the etiological cause of ulcerative colitis is unknown, it was unlikely the UC condition was etiologically related to the IHD/CAD heart condition. Although the Veteran developed adenocarcinoma of the polyp related to the ulcerative colitis condition, this is within the normal and natural progression of the ulcerative colitis condition; and current records indicate the condition is stable without the development of inflammatory-related eye joint or bone pathology.  Therefore it did not appear the GI condition had been aggravated beyond its natural progression, to include by the heart condition.  The examiner stated that the majority of evidence reviewed and found at the time of the current evaluation did not support a nexus linking the current ulcerative colitis condition and an in-service symptom, diagnosis, treatment, injury or event.  Therefore the examiner opined that it was not at least as likely as not that the current GI disorder chronic ulcerative proctocolitis, with progression to stage 1 polyp adenocarcinoma, post-surgery, had its clinical onset during service or was related to any in-service disease, event, or injury.  The examiner also opined that was it unlikely that the current mild anemia was related to the ulcerative colitis as the Veteran currently did not have a colon and therefore did not have related GI bleeding.  Also, it was unlikely that the 1997 perirectal abscesses were related to the colitis condition as the abscess did not extend into the colon or rectum and colitis was not usually associated with cutaneous fistula formation.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the record does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included a review of the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that his inservice GI symptoms represented the onset of his current GI disability.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on this issue, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion by itself is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The most probative evidence establishes that the current GI disorder of chronic ulcerative proctocolitis, with progression to stage 1 polyp adenocarcinoma, post-surgery, is not related to service.  Likewise, it was not manifest within a year of service separation.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).  

The Veteran contends that he was exposed to acoustic trauma during service.  The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  However, the STRs do not reveal right ear hearing loss during service.  

On the May 1969 entrance examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
n/a
10
LEFT
10
0
10
n/a
15


On the November 1970  separation examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Post-service, the Veteran has been afforded two VA audiological examination.  On a May 2011 examination, the Veteran reported inservice noise exposure from weaponry, helicopters, machinery, and chainsaws.  Audiogram showed left ear hearing loss per 38 C.F.R. § 3.385, but not right ear hearing loss per 38 C.F.R. § 3.385 although some hearing impairment was shown per Hensley.  The examiner indicated that the Veteran's right ear hearing acuity from 500 Hertz to 4000 Hertz was within normal limits.  The left ear demonstrated normal to moderately severe sensorineural hearing loss.  The examiner noted that the Veteran's hearing acuity on both enlistment and separation audiograms was within normal limits bilaterally with no significant threshold shift identified.  The examiner opined that the it was not likely that the Veteran's current hearing acuity status was the result of military noise exposure.

In between the two examinations, the Veteran and his wife testified at a Board hearing.  The Veteran stated that he was exposed to loud weaponry noises which caused hearing loss from service onward.  In addition, his wife who is a speech pathologist with medical training reported that loud noises do not always affect hearing at the time of exposure, and the hearing can become progressively worse through the years.

In May 2015, the Veteran was afforded another examination.  The audiological testing revealed hearing loss per 38 C.F.R. § 3.385 in the left ear only.  The right ear did not demonstrate hearing loss per 38 C.F.R. § 3.385 although some hearing impairment was shown per Hensley.  Sensorineural hearing loss was diagnosed in both ears.  The medical examiner was of the opinion that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  The rationale given by the examiner was that the Veteran reported that he served in the U.S. Army in the artillery.  An audiological examination for induction purposes was conducted in May 1969 which showed that the Veteran had normal hearing sensitivity in both ears.  A separation audiological examination also revealed normal hearing sensitivity in both ears.   When comparing audiometric thresholds obtained at the time of enlistment to those obtained at the time of separation, a significant shift was not present.  The examiner noted that the Veteran's wife provided an opinion stating that loud noises do not always affect hearing at the time of exposure.  Based on current research, however, the examiner stated that there was  no evidence on which to conclude that delayed-onset noise-induced hearing loss exists.  The examiner noted that the Veteran had normal hearing sensitivity at the time of military separation with no significant threshold shifts occurring in service.  Based on the information available for review, it was the opinion of the examiner that it was less likely than not that the current left ear hearing loss was caused by or a result of an event in military service.  

The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

The Board has considered the Veteran's own opinion that his hearing loss resulted from inservice acoustic trauma.  However, as a lay person in the field of medicine, his opinion is outweighed by the VA medical opinions of record, particularly the most recent examination which considered all prior evidence of record.  Further, with regard to right ear hearing loss, the Veteran is competent to report that he has hearing loss, but is not qualified to state his exact Hertz levels.  The audiologists are so qualified.  With regard to his wife, she has medical competence because she is a speech pathologist; however, she is not an audiologist.  Thus, her opinion is outweighed by the audiological opinions.  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).

Moreover, with regard to the right ear, the Veteran has never had, during service, or at the current time, right ear hearing loss disability as contemplated by 38 C.F.R. § 3.385.  The Court has  stated that the 38 C.F.R. § 3.385 "prescribes the level at which a hearing loss becomes a disability for purposes of entitlement to VA compensation.... [N]ot every change in hearing should be service connected."  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Therefore, the Board finds that in considering the most probative evidence of record, hearing loss of either ear was not shown during service or within one year of discharge.  The Veteran does not have current right ear hearing loss under 38 C.F.R. § 3.385.  The Veteran's hearing impairment in that ear and his left ear hearing loss are not attributable to service.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.





							(Continued on the next page)

ORDER

Entitlement to service connection for a GI disability to include colitis is denied.

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


